NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 17-1996
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                                     JULIUS GREER
                                          a/k/a
                                       “POONY”
                                                        Appellant


                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 2-10-cr-00711-001)
                       District Judge: Honorable John R. Padova


                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    March 5, 2018

              Before: MCKEE, AMBRO, and RESTREPO, Circuit Judges


                             (Opinion filed: January 7, 2021)



                                        OPINION *




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge

       We previously affirmed Julius Greer’s conviction and held that he was not entitled

to relief even though his rights under the Speedy Trial Act were violated. After reviewing

the record for plain error, we found “nothing in the record to suggest that the district

court’s erroneous decision to grant the government’s moot continuance request affected

the outcome of this case.” 1

       While Greer’s petition for certiorari review of that decision was pending before

the Supreme Court, we issued a precedential opinion in United States v. Reese. 2 In Reese,

we concluded that a violation of the Speedy Trial Act must result in dismissal of the

indictment because “[t]he remedy provision of the Act leaves no room for a prejudice or

harmless error analysis.” 3 Accordingly, we granted Greer’s subsequent petition to recall

the mandate denying relief in this case and granted panel rehearing.

       Our precedential decision in Reese now controls our review of Greer’s appeal.

Since we held in Reese that a violation of the Speedy Trial Act requires reversal, it is

clear that Greer’s conviction is not subject to plain error review. Accordingly, Greer’s

conviction must be vacated.


1
  United States v. Greer, 734 F. App’x 125, 128 (3d Cir. 2018) (concluding “we may
reverse only if, inter alia, the error seriously affect[ed] the fairness, integrity, or public
reputation of judicial proceedings.”) (internal quotations and citations omitted), judgment
entered (Sept. 27, 2018), cert. denied, 139 S. Ct. 2667 (2019), reh’g granted, order
vacated, 786 F. App’x 383 (3d Cir. 2019).
2
  917 F.3d 177 (3d Cir. 2019).
3
  Id. at 184 (“As Justice Alito explained for a unanimous Supreme Court in Zedner[ v.
United States, 547 U.S. 489 (2006)], [t]he relevant provisions of the Act are unequivocal.
. . . When a trial is not commenced within the prescribed period of time, the information
or indictment shall be dismissed.”) (emphasis in original) (internal quotations omitted).
                                              2
       For the foregoing reasons, we will vacate Greer’s conviction and remand for

dismissal of the indictment. 4




4
  On remand, the district court “needs to decide in the first instance whether the dismissal
is with or without prejudice per the factors in 18 U.S.C. § 3162(a)(2).” Id.

                                             3